            Case 1:18-cv-01389-CKK Document 28 Filed 09/18/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLUMBIA


 David L. Snyder, in his capacity as counsel            No. 18-cv-1389 CKK
 for Andrew G. McCabe,

                                      Plaintiff,        Hon. Colleen Kollar-Kotelly
                                                        United States District Judge
                        v.

 U.S. Department of Justice, et al.,

                                   Defendants.


                                     JOINT STATUS REPORT

       In this Freedom of Information Act case, the Court ordered the parties to file a joint status

report on the status of plaintiff David L. Snyder’s FOIA request by September 18, 2019. See

Minute Order, August 16, 2019. In accordance with that order, the parties report as follows:

       1.      As noted in the Court’s order on August 16, 2019, the OIG has produced all

responsive, non-exempt records subject to FOIA. In accordance with the Court’s Minute Order

entered November 30, 2018, Plaintiff will move for summary judgment on his claims against the

FBI “in conjunction with any summary judgment briefing on Plaintiff’s claims against the OIG.”

       2.      Plaintiff requires additional time to determine whether there is a need for motions

practice in this case. Plaintiff therefore respectfully requests that the Court order the parties to

update the Court in a joint status report filed by October 25, 2019. Defendants do not oppose

Plaintiff’s request but are not inclined to agree to similar requests in the future.
          Case 1:18-cv-01389-CKK Document 28 Filed 09/18/19 Page 2 of 2



Dated: September 18, 2019                  Respectfully submitted,

/s/ David L. Snyder                        JOSEPH H. HUNT
David L. Snyder (D.C. Bar No. 888303946)   Assistant Attorney General
WILLIAMS SNYDER LLP
1401 New York Ave. N.W., 10th floor        MARCIA BERMAN
Washington, D.C. 20005                     Assistant Branch Director
Telephone:      (202) 274-1169
Facsimile:      (202) 237-6131              /s/ Garrett Coyle                    .
Email:          dsnyder@wsllp.us           JUSTIN M. SANDBERG (Ill. Bar No. 6278377)
                                           Senior Trial Counsel
Attorneys for Plaintiff                    GARRETT COYLE
                                           Trial Attorney
                                           U.S. Department of Justice
                                           Civil Division, Federal Programs Branch
                                           1100 L Street NW
                                           Washington, DC 20005
                                           Phone: (202) 616-8016
                                           Fax: (202) 616-8470
                                           Email: garrett.coyle@usdoj.gov

                                           Counsel for Defendants




                                            2
